[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                                JUNE 16, 2008
                                  No. 07-14208                THOMAS K. KAHN
                              Non-Argument Calendar               CLERK
                           ________________________
                       D. C. Docket No. 06-01971-CV-JTC-1

STEVEN D. SIMON,

                                                               Plaintiff-Appellant,

                                         versus

STATE OF GEORGIA,
MYRA H. DIXON,
Judge of Fulton County State Court,
SONNY PERDUE,
Governor of Georgia,
THURBERT BAKER,
Attorney General of Georgia,
KAREN HANDEL,
Secretary of State of Georgia, et al.,

                                                            Defendants-Appellees.

                            ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                         _________________________

                                   (June 16, 2008)
Before TJOFLAT, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

       The district court dismissed appellant’s pro se civil rights complaint1 without

prejudice, under 28 U.S.C. § 1915(e)(2), on the ground the complaint’s allegations

are frivolous. Appellant now appeals the court’s decision, arguing that the district

court erroneously determined that his claims regarding the “Grady Hospital

Incident” were barred by the applicable statute of limitations, and that his claims

regarding the “State Court Incident” were legally insufficient.2

       We review for an abuse of discretion a district court’s determination of

frivolity under 28 U.S.C. § 1915(e). Bilal v. Driver, 251 F.3d 1346, 1349 (11th

Cir. 2001). “A claim is frivolous if it is without arguable merit either in law or

fact.” Id.

       For personal injury actions brought under § 1983, federal courts apply the

forum state’s statute of limitations. Porter v. Ray, 461 F.3d 1315, 1323 (11th Cir.),

cert. denied, 127 S.Ct. 516 (2006). Under Georgia law, the statute of limitations

applicable to appellant’s claims involving the “Grady Hospital Incident” is two

years. Id. (citing Ga. Code Ann. § 9-3-33). Because that incident occurred nearly


       1
           The complaint seeks damages under 42 U.S.C. § 1983.
       2
          Appellant does not address the district court’s decision not to invoke supplemental
jurisdiction and entertain his state law claims. This issue is therefore abandoned. Horsley v.
Feldt, 304 F.3d 1125, 1131 n.1 (11th Cir. 2002).

                                                2
five years before appellant filed his complaint, the district court did not abuse its

discretion in finding that the statute of limitations was a bar. See Porter, 461 F.3d

at 1323. We turn, then, to the claims based on the “State Court Incident.”

      Supervisory officials cannot be held liable for the unconstitutional actions of

their subordinates based on a theory of respondeat superior under § 1983. Gray ex.

rel. Alexander v. Bostic, 458 F.3d 1295, 1308 (11th Cir. 2006), cert. denied, 127

S.Ct. 2428 (2007). “Instead, supervisors can be held personally liable when either

(1) the supervisor personally participates in the alleged constitutional violation, or

(2) there is a causal connection between the actions of the supervisor and the

alleged constitutional violation.” Id.

      Appellant alleged unconstitutional actions by deputies who passed around

mug shots of him and followed him and family members. He sought, however, to

hold Fulton County Sheriff Myron Freeman liable for those actions. Appellant

cannot recover against the Sheriff because a supervisor cannot be held vicariously

liable for his subordinates’ conduct under § 1983. See Bostic, 458 F.3d at 1308.

With respect to the remaining defendants named in appellant’s complaint,

including a lawyer, a state court judge, and Fulton County Commissioners, the

complaint recites no facts that would give rise to a claim.

      AFFIRMED.




                                           3